El Juez Asociado’ Se. Hutchison,
emitió la opinión del tribunal.
El artículo 250 del Código de Enjuiciamiento Criminal prescribe que en un juicio por violación y por otros deter-minados delitos el acusado no podrá ser declarado, con victo por la declaración de la mujer agraviada, a menos que su declaración se corrobore con otras pruebas.
En el presente caso la corte dió al jurado las siguientes instrucciones:
“Este es un caso, señores del jurado, en que no se ha practicado prueba por parte de la defensa y es deber suyo dé examinar la prueba de la acusación y resolver, si de ella les satisface o no fuera de duda razonable, de la culpabilidad del acusado.
“La declaración de un solo testigo que merezca entero crédito es prueba suficiente de cualquier hecho salvo perjurio o traición. En este caso ja declaración de un solo testigo respecto a cualquier hecho esencial es prueba suficiente "del hecho si ese testigo merece entero crédito, esto es, si Uds. creen que ese testigo está diciendo la *171verdad y siempre que la declaración de ese testigo es corroborada por otra evidencia. ’ ’
El fiscal de este tribunal muy atinadamente solicita la revocación de la sentencia.
Al terminarse la prueba de la acusación del abogado de la defensa anunció a la corte que no tenía prueba alguna que presentar con excepción de la declaración del acusado que no sería llamado a declarar.
En vista de las circunstancias hubiera sido mejor prác-tica por parte de la corte instruir al jurado en relación con la instrucción que le dió acerca de la falta de prueba por parte de la defensa, que el acusado tenía el privilegio de no declarar y que el hecho de no hacerlo no había de con-siderarse como circunstancia que le incriminaba por estar el fiscal en la obligación de establecer su culpabilidad más allá de una duda razonable, prescindiendo de tal omisión.
Sin embargo la omisión inadvertida por parte de la corte sentenciadora en instruir al jurado acerca de éste extremo sin que conste que la defensa hubiera llamado en alguna forma la atención en la corte inferior en cuanto al particular, y no apareciendo de los autos nada que indique que con ello pudiera causársele perjuicio al acusado, difícilmente po-dría servir de base para la revocación de la sentencia.
Pero nos vemos obligados a opinar con el fiscal que el hecho de no darse una instrucción más específica respecto a la necesidad de que la declaración prestada por la supuesta víctima fuese corroborada por otra prueba es una cuestión que tiene demasiado importancia para no ser considerada.
La sentencia apelada debe ser revocada, debiendo devol-verse las actuaciones a la corte inferior para ulteriores pro-cedimientos.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

■Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.